Citation Nr: 0021478	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  97-18 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS(ES) AT HEARINGS ON APPEAL

At February 1997 hearing, the appellant and his spouse
At September 1999 and May 2000 hearings, appellant



INTRODUCTION

The veteran had active service from September 1971 to 
November 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision denying service 
connection for PTSD.  

In June 1996, entitlement to nonservice connection pension 
was denied.  The veteran appealed.  In July 1997 entitlement 
to benefits were granted, effective July 30, 1996.  Because 
the eligibility matter has been resolved, it is no longer on 
appeal before the Board.  In May 1998 the veteran disagreed 
with the assigned effective date.  A statement of the case 
was issued in March 1999.  The veteran did not file a 
substantive appeal.  Thus, the effective date issue is not 
before the Board.

In May 2000, the veteran submitted additional evidence 
referable to his service connection for PTSD claim.  Any 
pertinent evidence submitted by the appellant or 
representative which is accepted by the Board, under the 
provisions of this section, as well as any such evidence 
referred to the Board by the originating agency under § 
19.37(b) of this chapter, must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case.  38 C.F.R. § 20.1304 
(1999).  The veteran, however, has waived the right to 
initial RO review; therefore, no action in this regard is 
warranted.


FINDINGS OF FACT

1.  In January 1985, the Board denied service connection for 
an acquired psychiatric disorder, claimed as PTSD.  

2.  Subsequent to the Board's 1985 decision, the evidence 
consists of examination reports showing a diagnosis of PTSD; 
copies of the veteran's hearing transcripts, wherein he 
testified that he was exposed to racial hostilities aboard 
the USS Constellation; and a copy of excerpts from the New 
York Times, noting the presence of racial tension on the USS 
Constellation.  

3.  The aforementioned evidence was not of record when the 
Board denied the claim in 1985 and it bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order the 
fairly decide the merits of the case.  

4.  The claim of entitlement to service connection for PTSD 
is plausible and capable of substantiation.  

5.  The veteran did not engage in combat with the enemy.

6.  The credible evidence either does not corroborate the 
occurrence of the veteran's alleged in-service stressors or 
show that he was exposed to such in-service stressors. 


CONCLUSIONS OF LAW

1.  Evidence received since the Board's January 1985 decision 
is new and material; thus, the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991); 38 C.F.R. §§ 3.156(a), 20.1100 
(1999).

2.  The veteran's PTSD was not incurred in service or related 
to any events of service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a January 1985 decision, the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for an 
acquired psychiatric disorder claimed as PTSD.  The Board 
reasoned although a diagnosis of PTSD had been made, the 
evidence of record did not support that diagnosis.  The 
veteran's condition had been evaluated on numerous occasions 
and had been consistently diagnosed as a psychosis.  The 
record contained neither symptomatology indicative of PTSD 
nor an adequate stressor as contemplated by the diagnostic 
criteria.  The Board also noted that the veteran's most 
recent examination revealed findings of a psychotic disorder 
not that of PTSD.  Thus, it could not conclude that the 
veteran had PTSD attributable to service.  In rendering that 
decision, the Board reviewed the veteran's service medical 
records, which are negative; VA examination, hospital, and 
outpatient treatment reports dated from 1971 to 1984, showing 
diagnoses of adjustment disorder with anxious mood and 
depressed affect, schizophrenia, paranoid type, and typical 
psychosis and paranoid personality traits; and transcript of 
a hearing held in September 1984, wherein the veteran 
testified that in service he was exposed to rocket attacks 
but did not engage in hand-to-hand combat and that he was 
under stress from family problems.  

After the Board's 1985 determination, the evidence consists 
of the veteran's record of assignments showing that he was 
received for duty on April 22, 1972 aboard the USS 
Constellation and released in November 1972.  The veteran was 
received for duty on November 9, 1972, at NASNI, San Diego, 
California and discharged on November 27, 1972.  

Numerous Deck Log Remarks from the USS Constellation are also 
present.  The reports show on April 3, 1972, a body was 
recovered from the water and the person was pronounced dead 
by a physician.  The corpse was taken at Naval Hospital for 
disposition.  The sheets dated from May to June 1972 also 
show that striking aircraft were launched and retrieved 
throughout this period, and a stabbing occurred on November 
14, 1972.  

Also of record are reports from the Social Security 
Administration; clinical reports from private physicians, 
including a January 1987 medical statement from D.J.K., M.D., 
showing that the veteran received counseling for emotional 
problems; VA discharge summary reports dated in 1987 showing 
treatment for polysubstance abuse and alcohol as well as 
schizophrenia, paranoid type; VA and private treatment 
reports, which document treatment for symptoms associated 
with mental and physical problems; and a September 1993 VA 
examination report, reflecting a diagnosis of PTSD with 
delusional and paranoid tendencies, psychoactive substance 
dependence.  

In September 1993 C.P.C., Ph.D., noted that the Deck Log 
Remarks talked about: (1) various injuries sustained during 
fights, brawling, and stabbing; (2) absentees throughout the 
ship for duties because of fear; (3) a commanding officer 
facing charges because of discrimination, the majority being 
African-Americans; (4) an ex-comrade being pushed overboard; 
(5) constant recovery of aircraft parts-shot down over enemy 
territories; (6) an officer's report of soldiers missing in 
action; (7) air strike operation for the Gulf of Tonkin; (8) 
recovery crew and recovery human body in the waters; (9) 
fires in boiler room as this went on constantly; and (10) 
trichloroethylene spills, causing toxic fumes in 
engine/boiler room.  The examiner then stated that the 
veteran witnessed all of these events.  Based on the 
aforementioned, the examiner concluded that without a doubt 
the veteran experienced the trauma and terror that he self-
reported.  Also, in combination with the house fire, the 
veteran's PTSD of loss (of which he dealt with constantly on 
the USS Constellation as they were conducting strike 
operations from the Gulf of Tonkin while operating in 
accordance with CINCPALLCLLTL) were exacerbated.  He also 
witnessed injuries aboard the ship and was associated with 
individuals that died from attacks.  The diagnostic 
impressions included PTSD, chronic, recurrent.  

The record contains an April 1996 examination report noting 
diagnoses of paranoid schizophrenia, by history, currently in 
remission and paranoid and schizotypal personality traits.  
The veteran's PTSD questionnaire statement showing that he 
served as an airman on the USS Constellation and related that 
there was a racial riot aboard the ship is present as well.  
In a separate statement, the veteran added that the most 
disturbing thing for him was being held over in Da Nang and 
fighting a war that had no purpose.  He recalled seeing a 
dead body being transferred back to the United States, 
although he could not recognize whether the individual was 
black or white, and recalled hearing mortars and bombs 
explode.

On psychiatric evaluation in August 1996 D.R.W., M.D., noted 
that the veteran again recalled hearing mortar and rocket 
attacks and being afraid while in Vietnam.  The veteran also 
recalled being the cause of the death of two children, when a 
fire was ignited while he used a blowtorch in the home.  The 
children died of smoke inhalation.  Diagnoses rendered were 
anxiety disorder, PTSD-mild (provisional), delayed grief 
reactions secondary to tragic house fire and possible 
depressive episode with psychosis of the late 1970s.  

On VA examination in January 1997 the veteran again related 
that he was exposed to blood, war, and combat experiences.  
He recalled carrying body bags too.  After examination, the 
diagnosis was PTSD and the examiner added that stress cannot 
be entirely evaluated because of the lack of information, but 
from the veteran's report it appeared that he was subject to 
prolonged and extraordinary stress during his stay in service 
and his conflicts with VA since service. 

At his personal hearing in February 1997, the veteran and his 
spouse presented testimony.  The veteran testified that he 
was an airman aboard the USS Constellation, but prior to that 
assignment he worked under the orders of the Marines where he 
brought in and carried supplies and body bags.  The veteran 
stated that he did not know where the body bags came from but 
he remembered seeing a nametag of H.A.  The veteran also 
testified that he was exposed to a lot of racial tension.  
There were fights, intimidation, and harassment.  He also had 
confrontations with other soldiers about the killing of other 
people.  The veteran then recalled working numerous jobs 
after service and that he received social security for PTSD.  
His spouse testified that he did not go shopping because he 
did not like crowds and he had nightmares of service.  

A copy of the Vietnam Veterans Memorial Directory of Names 
listing the name of A.J.H. shows that this veteran was a 
sergeant in the Army and his date of casualty was 
April 21, 1969.

On psychological evaluation in February 1997, a private 
physician made diagnoses of PTSD; panic disorder with 
agoraphobia; major depression disorder, moderate, recurrent; 
obsessive-compulsive disorder, with poor insight; and alcohol 
abuse, in partial remission by client report.  The examiner 
recalled the veteran's childhood experiences and in-service 
experiences of fearing for his life to include reportedly 
being shot at by snipers and hit in the head with shrapnel.  
VA clinical reports dated in January 1999 also show 
assessments of PTSD with stressors.

At his hearing in September 1999, the veteran testified that 
he was stationed on the USS Constellation in the Gulf of 
Tonkin.  During that time, he was exposed to a hostile 
environment because of the war and racial hostilities aboard 
the ship.  The veteran recalled that there were fights, 
physical abuse between black and white soldiers, and that a 
soldier was thrown overboard, although he was not familiar 
with the details of this event.  He also stated that he 
experienced hostility personally.  He explained that on one 
occasion his Division Petty Officer wanted to know his 
whereabouts and threatened him with court-martial 
proceedings.  The veteran added that being in the Gulf of 
Tonkin and aboard the ship was stressful.  He also recalled 
that a lot of small incidents like stabbings occurred 
throughout the ship.  

Also of record is a January 2000 letter from the veteran's 
mother in which she states that the veteran over the years 
has experienced and continues to experience personal trauma 
resulting from treatment received aboard the USS 
Constellation.  Prior to service, the veteran was self 
confident and purposeful but after incurring discrimination 
his personality seemed to change.  He became withdrawn and 
agitated.  He lost interest in his family and employment.

Copies of excerpts from the "New York Times" are also of 
record.  The excerpts generally show that on November 7, the 
USS Constellation returned to port at San Diego after skipper 
Captain J.D.W. canceled training exercises to meet with 130 
dissident crew members; grievances voiced by crew included 
infrequent job transfers, low work performance marks, and 
administrative discharges for underachievement.  On November 
9, 130 men, all but 9 of them black, refused to obey an order 
by J.D.W. to board the aircraft carrier.  Ignoring the 
captain's conciliatory effort to quell racial conflict, 122 
sailors, who accused the ship's officers of 'calculated 
racism' were reassigned.  The excerpts note that Navy 
personnel were accused of enticing men to leave the ship, 
then refusing to allow them to reboard; trying to provoke 
incident with protestors on board the ship on the 3rd; and 
that blacks received more severe punishment than whites for 
same infractions and consistently received menial jobs.  
After the incidents, soldiers were given administrative 
discharges upon request.  The excerpts also show that 
assaults and rioting occurred on board the carrier Kitty 
Hawk, but not on board the Constellation, except in the 
latter part of November 1972.  J.D.W. told congressional 
investigators that he had terminated maneuvers and put 137 
crewmen ashore on November 9 to avoid open racial rioting and 
possible sabotage.  During the hearings, a Pacific Feet 
spokesman reported on November 23 that 16 protestors involved 
in racial disturbances on carrier Constellation had been 
discharged and that 13 more would be let go within the next 
10 days.  The discharges were made under the 'early out' 
provision for men whose terms in the Navy were nearly 
completed.  

At his hearing in May 2000, the veteran again testified that 
while aboard the USS Constellation he was exposed racial 
hostilities.  The veteran, through his representative, 
testified that he was shot at in Vietnam by a sniper and he 
also sustained a shell fragment wound.  During the hearing, 
the veteran explained that he did not seek treatment for the 
shrapnel wound injury, but the incident occurred in the 
morning while he was off base in Da Nang.  He also testified 
that he was exposed to constant mortar rounds in service.  He 
also testified that he feared the racial tension aboard the 
ship and feared for his life.  Riots had occurred on the USS 
Constellation prior to his entrance on duty, and while he 
worked as an airman, his superiors threatened him.  He was 
also assigned to work in menial jobs such as the boiler room 
as punishment for returning to the ship late.  This was done 
to 50 or 60 African-Americans.  The veteran also testified 
that fights and altercations occurred as tension mounted.  
There was a lot of racial name calling.  He also stated that 
one soldier was thrown overboard and that stabbing incidents 
occurred.  As a result of treatment received the soldiers 
filed grievances.  


New and Material

As previously noted, in January 1985 the Board denied the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, claimed as PTSD.  Except as 
provided in Section 5108, when a claim is disallowed by the 
Board, the claim may not thereafter be reopened and allowed 
and a claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) held that the Board must perform a three-step test 
under a new and material analysis.  First, it must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, it must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, see Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that his duty to 
assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

After the 1985 decision, the RO received a January 1997 VA 
examination report reflecting a diagnosis of PTSD and that 
the examiner, although acknowledging that the veteran's 
stress could not be entirely evaluated because of lack of 
information, stated that it would appear that the veteran was 
the subject of prolonged and extraordinary stress during his 
stay in service.  The RO also received copies of excerpts 
from the New York Times, detailing the presence of racial 
tension aboard the USS Constellation during the veteran's 
period of service.  Throughout the pendency of his appeal, 
the veteran has asserted that his in-service stressors 
include being in a hostile racial environment while on board 
that ship.  The Board finds that evidence is new in that it 
was not of record in 1985 when the claim was denied, and it 
is material.  It shows that a diagnosis of PTSD has been made 
and indicates that the disorder is related to the veteran's 
period of active service.  It bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order the 
fairly decide the merits of the case.  As such, new and 
material evidence has been presented to open the veteran's 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


Service Connection

Because new and material evidence has been presented, the 
Board must determine whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  The veteran's 
claim of service connection for PTSD is well grounded.  The 
veteran asserts that he was exposed to racial hostilities 
while on board the USS Constellation, a diagnosis of PTSD has 
been made, and a VA examiner has indicated that the disorder 
is related to prolonged stress incurred in service.  Falk v. 
West, 12 Vet. App. 402, 404 (1999); Samuels v. West, 11 Vet. 
App. 433, 435 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998); Cohen v. Brown, 10 Vet. App. 128 (1997).  VA has a 
duty to assist the veteran in the development of facts 
pertinent to his case.  38 U.S.C.A. § 5107(a).  The Board 
finds that all necessary evidence has been received and 
adequately developed to render an equitable disposition in 
this claim.

VA law and regulation provide that service connection may be 
established for a disability resulting from disease 
contracted in the line of duty, see 38 U.S.C.A. § 1110, and 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service, see 
38 C.F.R. § 3.303(d).

Eligibility for service connection for PTSD requires three 
elements: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. at 
138; 38 C.F.R § 3.304(f) (1999) (Deletes requirement of 
establishing a "clear" diagnosis for service connection for 
PTSD and reference to certain awards as conclusive proof of 
in-service stressors.).

After careful review, the Board finds that the evidence does 
not support the veteran's claim of entitlement to service 
connection for PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  As to the first element, a current diagnosis of 
PTSD has been made and as to the third element, a VA examiner 
and private physician have opined that the veteran's military 
experience is related to that diagnosis.  Accordingly, the 
ultimate disposition of this claim rests upon whether there 
is competent, objective evidence of record establishing the 
occurrence of the claimed stressors.  Cohen v. Brown, 10 Vet. 
App. at 138.

When determining the sufficiency of stressors, the criteria 
are individualized.  That is, they are geared to the specific 
individual's actual experience and response.  See Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM IV).  Therefore, the standard used to establish in-
service stressors depends upon whether the veteran engaged in 
combat with the enemy.  If he engaged in combat, his lay 
testimony regarding lay stressors will be accepted as 
conclusive evidence of the presence of in-service stressors, 
unless VA produces clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b) (West 1991); Fossie v. West, 
12 Vet. App. 1 (1998); Gaines v. West, 11 Vet. App. 353; 
38 C.F.R. § 3.304(f).  If, however, the veteran had not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors.  Id.; Moreau v. Brown, 9 
Vet. App. 389 (1996).

In this case the evidence does not demonstrate that the 
veteran engaged in combat with the enemy at the time of his 
alleged stressors.  VAOPGCPREC 12-99 (October 18, 1999) 
(Requires veteran to have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality).  Although the carrier 
that the veteran was stationed on launched and retrieved 
fighting aircraft, the objective evidence does not show that 
he engaged in combat with the enemy.  The service 
administrative and medical records are negative in this 
regard.  They neither show that the veteran was awarded any 
medals indicative of combat or that he received treatment for 
any wounds or injuries sustained from engaging in combat.  
There is no objective evidence of record showing that the 
veteran was ever in-land in Vietnam during service either.  
Consequently, the evidence is against the veteran's claim in 
this regard.  

In light of the veteran's noncombat status, in order to 
prevail, the record must contain corroborative evidence of 
his claimed in-service stressors.  After carefully reviewing 
and weighing the evidence pertaining to this matter, the 
Board finds that the credible evidence is against the 
veteran's claim.  The probative and persuasive evidence 
neither corroborates the occurrence of the veteran's alleged 
in-service stressors nor shows that he was exposed to such 
in-service stressors.  The Board acknowledges the veteran's 
claimed in-service stressor of incurring racial hostility 
aboard the USS Constellation.  It is also acknowledged that 
excerpts from the New York Times confirm the presence of 
racial tension aboard that ship.  Nonetheless, there is no 
evidence of record indicating that the veteran was the 
subject of any hostile treatment or harassment, which 
prompted a fear for his life.  The excerpts merely provide 
general confirmation of racial tension aboard the USS 
Constellation.  The evidence also fails to show that any 
racial riots or skirmishes occurred while the veteran was 
stationed aboard that ship.  The deck log remarks are silent 
in this respect and the New York Times excerpts show that 
riots occurred on the carrier Kitty Hawk, not on board the 
Constellation, except on November 23, after the veteran's 
departure.  

Additionally, the credible evidence does not support the 
veteran's assertions of being assigned to carry body bags and 
seeing a dead body aboard the USS Constellation.  During the 
pendency of the appeal, the veteran remembered seeing the 
nametag of H.A.  However, the objective evidence shows that 
the date of death for J.H.A. was in April 1969, almost two 
years prior to the veteran's entry into service.  It is also 
noted that prior to his demise J.H.A. was a sergeant in the 
Army whereas the veteran served in the Navy.  Further, 
although the deck log remarks show that a dead body was 
retrieved on April 3, 1972, the veteran's service 
administrative records confirm that he was not received for 
duty on the USS Constellation until April 22, 1972.  Thus, 
the veteran was not exposed to this incident.

Regarding the veteran's claimed stressor of seeing numerous 
stabbings aboard the aircraft carrier, the Board acknowledges 
that a stabbing occurred on November 14, 1972.  However, the 
veteran's service administrative reports again confirm that 
he was released from duty aboard that ship at that time and 
stationed for duty in San Diego, California.  As previously 
noted, the objective evidence also fails to confirm that the 
veteran was personally involved in any fights, intimidation, 
or harassment.  

With respect to the veteran's alleged in-service stressors of 
being exposed to mortar and rocket attacks and sustaining a 
shrapnel wound of the head from sniper fire, the service 
administrative records fail to show that the veteran was 
stationed on land in Vietnam, the deck log reports do not 
indicate that the carrier was exposed to mortar and rocket 
attacks, and the service medical records are silent for any 
treatment for a shell fragment wound.  Thus, there is no 
objective evidence of record to substantiate the veteran's 
allegations.  

Finally, the Board is cognizant of the physicians' statements 
rendered in September 1993, April 1996, and February 1997.  
However, review of the foregoing medical reports in 
conjunction with other evidence of record, either shows that 
the examiners heavily relied on the veteran's inaccurate 
historical recollections or, in contradiction to the credible 
evidence of record, assumed that he witnessed the claimed in-
service stressors.  Accordingly, the veteran's account of 
incurring traumatic events and the recorded diagnoses of PTSD 
resulting therefrom are insufficient to establish the 
occurrence of his alleged in-service stressors and are of 
little or no probative value.  The service administrative and 
medical reports, as well as the reports from the deck log 
remarks and New York Times fail to confirm the occurrence of 
the veteran's alleged stresses.  Moreover, credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  Moreau v. Brown, 9 Vet. App. at 396.  Even 
though the examining physicians have found the veteran's 
historical accounts credible, their acceptance of this 
veracity cannot, by itself, without further corroborating 
evidence, prove that the claimed in-service stressors 
actually occurred.  Id.  

Because the probative and persuasive evidence fails to 
establish the occurrence of the veteran's claimed stressors, 
and his statements presented on appeal are insufficient to 
establish the occurrence of any alleged noncombat stressor, 
his claim must be denied.  Dizoglio v. Brown, 9 Vet. App. at 
166.  The preponderance of the evidence is against the claim 
and is not in equipoise.  38 U.S.C.A. §§ 1110, 5107(b); 
Gilbert, supra; 38 C.F.R. §§ 3.303(f).  The appeal is denied.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.  To 
this extent and only this extent, the appeal is granted.

Entitlement to service connection for PTSD is denied.


		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 

